Case 1:20-cv-10685-ADB Document 219-1 Filed 08/04/20 Page 1 of 2




                 EXHIBIT A
               Case 1:20-cv-10685-ADB Document 219-1 Filed 08/04/20 Page 2 of 2


         Last Name               First Name
AHMED                       JEWEL
ARANGO-SEPULVEDA            BRAYAN
AUGUSTO                     PEDRO
CELA-CAGUANA                MANUEL
CHAVEZ CHAVEZ               MARCOS
CUBA                        PEDRO
DALEY                       LEROY WOODLEY
DUMAGUALA-PACHECO           FAUSTO
FELICIANO DASILVA           KAIANY
GOMEZ LOPEZ                 APARISIO
GOMEZ-AYALA                 DANILO
HERNANDEZ MENDEZ            JOSE
HOSSAIN                     SAKHAWAT
KATAMBWA                    PATRICK
KHAN                        NAZIM
KIKWETA                     GLOIRE
LOMBO                       WELO
LOPEZ DE LA CRUZ            EDRAS
MARTINEZ DELGADO            JORGE DOMINGO
MARTIN-SOLIS                GALINDO
MEDEIROS                    JOSE
MELES                       SELEMUN
MONTILLA SOTO               ESQUELIN
NEZALI                      NASSIM
NUNEZ-PEREZ                 ROGNI
PAGUAY POMAVILLA            JOSE
PEDROZA CANTE               ARGELIO
PEREZ                       CARLOS
POJOY CALEL                 HECTOR
RAMIREZ LOPEZ               DAMIAN
REYES CASTILLO              JONATHAN
RODRIGUEZ MARTINEZ          JOSE
SALGUERO-SANCHEZ            RUDY
SANTOS                      CARLOS
SILVA SOARES                VICTOR
SINGH                       MANINDER
TOVAR-SANCHEZ - AKA
Miguel Angel Castellanos-   JUAN CARLOS
Gonzalez
VASCO                       KABOMBO MAFUTA
